                      Case 4:19-mj-00693-N/A Document 1 Filed 08/20/19 Page 1 of 1




                                                CRIMINAL COMPLAINT
                                                                               DISTRICT of ARIZONA
               United States District Court
                                                                               DOCKET NO.
                       United States of America
                                  v.
                   Eduardo Patricio Quintero-Vargas
                     YOB: 1974; Citizen of Mexico                                                     0 6 9 3 IIJ
                       Complaint for violation of Title 8, United States Code Sections 1326(a) and (b )(1)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 19, 2019, at or near Nogales, in the District of Arizona, Eduardo Patricio Quintero-Vargas, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Nogales, Arizona on May 11, 2017, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
13 26(b )(1 ), a felony.


BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


Eduardo Patricio Quintero-Vargas is a citizen of Mexico. On May 11, 2017, Eduardo Patricio Quintero-Vargas
was lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona.
On August 19, 2019, agents found Eduardo Patricio Quintero-Vargas in the United States at or near Nogales,
Arizona, without the proper immigration documents. Eduardo Patricio Quintero-Vargas did not obtain the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission
to the United States.




MATERIAL WITNESSES IN RELATION TO THE CHARGE:


DETENTION REQUESTED
    Being duly sworn, I declare that the foregoing is
    true and correct to the best of my knowledge.
LMG2/JJO
AUTHORIZED AUSA ls/Liza Grano.ff        lE.-'
                                         ~

                                                                             Border Patrol Agent

   Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGE'l                                              DATE
                                                                             August 20, 2019
